Citation Nr: 0611932	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  99-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as paranoid schizophrenia. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 





INTRODUCTION

The veteran had active service from November 1983 to November 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that rating decision the RO denied service 
connection for schizophrenia. 

A hearing was held in November 2000, before the undersigned 
Veterans Law Judge via teleconference, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(e) (West 2002) and who is rendering the determination in 
this case.


FINDING OF FACT

The veteran's psychiatric disability, diagnosed as 
schizophrenia, was first manifested many years after service, 
and is not etiologically to his active service in any way.  


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005); 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The veteran asserts that he currently suffers from a 
psychiatric disorder, manifested as paranoid schizophrenia, 
which was incurred in service.  In support of his claim, he 
submits medical records from the hospital at Ohio State 
University, where he was diagnosed with paranoid 
schizophrenia in September 1990.  In addition, the veteran's 
private medical records indicate that he was treated for 
paranoid schizophrenia at the Grant/Riverside Methodist 
Hospital from May 1998 to July 1998 and the Southeast 
Recovery and Mental Health Services outpatient treatment 
facility from October 1990 to July 1999.  Thus, it is clear 
that the veteran currently suffers from a current psychiatric 
disorder, manifested as paranoid schizophrenia.

The veteran claims that his paranoid schizophrenia began in 
service, and cites his hospitalization for depression and 
paranoia as evidence of in-service incurrence of his current 
disability.  His service medical records reflect that his 
psychiatric health was considered normal at his enlistment 
examination in August 1983 and at separation in October 1984.  
In October 1984, he reported to sick bay seeking treatment 
for depression and paranoia.  The examining physician noted 
that the veteran expressed paranoid thoughts and complained 
of "the crew [sic] plotting against him to get him in 
trouble."  However, the physician noted that the veteran 
attributed his depression to pending administrative discharge 
proceedings for chronic lateness and sleeping while on duty, 
as well as failures in relationships with women and his 
peers.  

The veteran was hospitalized for nearly three weeks and 
underwent psychiatric evaluation and treatment.  His service 
medical records indicate a diagnosis of sleep apnea and 
continuous alcohol abuse condition.  The examining physician 
made no diagnosis of paranoid schizophrenia, depression, 
paranoia, or any psychiatric disorder other than alcohol 
abuse.  Subsequent to his hospitalization, his psychiatric 
health was rated "fit for full duty." 

In June 2005, the veteran underwent a VA psychiatric 
evaluation.  The psychiatrist examined the veteran's private 
and service medical records and concluded that although the 
veteran currently suffers from schizophrenia, his symptoms 
did not manifest until several years after separating from 
service and are not service connected.  He did not take the 
in-service complaints of paranoid thought in reaching his 
opinion; however, that does not detract from the 
psychiatrist's determination that no medical nexus exists 
between the veteran's schizophrenia  and his service.  While 
the veteran has opined that there is a nexus, he is a 
layperson and not competent to give opinions on matters 
requiring medical knowledge.  Based upon the evidence, there 
is no support for the veteran's claim that his psychiatric 
condition, diagnosed as paranoid schizophrenia, is due to an 
in-service incident or incurrence.  

Regarding the VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish his entitlement 
to service connection in May 2003 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf. Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his private medical records, and records 
associated with his SSA disability claim, and furnished him 
with a VA psychiatric evaluation in June 2005.  He has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

The claim of entitlement to service connection for 
psychiatric disorder, claimed as paranoid schizophrenia is 
denied. 




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


